DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by James (US 20160045749).
Regarding claim 1, James discloses delivering one or more sets of acoustic stimulation signals to an inner ear of a recipient of a hearing prosthesis (section 0009, 0023, the processor operatively applying input/output parameters to the output channel signals to produce acoustic stimuli, acoustic stimulation may be any form of acoustic stimulation, such as, for example, stimulation applied using an external hearing aid in the ear, in the canal, or otherwise or earphone); obtaining, in response to the one or 
Concerning claim 2, James discloses analyzing the at least one measure of auditory nerve function relative to the at least one measure of outer hair cell function (section 0063, the cut off frequency may also be determined from measuring neural responses to acoustic or mechanical stimuli, such as the action potential generated by the cochlear nerve or the cochlear microphonic produced by remaining outer hair cells) comprises: determining whether the at least one measure of auditory nerve function differs from an expected measure of auditory nerve function for the tonotopic region the inner ear (sections 0021, 0030, 0037 behavioral or objective responses to acoustic stimuli can be used to set the input output (I/O) functions for each acoustic channel, and the gains required to obtain the desired I/O functions adjusted for one or more channels, so that the actual response curve across channels matches a predetermined response curve, the signal processor and gain limiting controller process the signal according to the band levels and the input/output function); determining whether the at least one measure of outer hair cell function differs from an expected measure of outer hair cell function for the tonotopic region the inner ear (section 0009, 0010, 0021, 0024, 0064, determining the evoked neural response to each stimulus using the. implanted electrode array; compiling the sum of evoked neural responses across multiple channels to produce a response curve, and comparing the response curve to a predetermined response curve; and adjusting one or more selected input/output parameters of one or more channels, so that the adjusted response curve best matches the predetermined response curve, determining the evoked neural response to each stimulus using the 
With respect to claim 3, James discloses obtaining the at least one measure of outer hair cell function from the tonotopic region of the inner ear of the recipient comprises: obtaining at least one cochlear microphonic from the tonotopic region of the inner ear of the recipient (Fig. 1, sections 0007,  0060, 0069, Cochlear implant systems provide the benefit of hearing to individuals suffering from severe to profound hearing loss. Hearing loss in such individuals is often due to the absence or destruction of the hair cells in the cochlea which transduce acoustic signals into nerve impulses, cochlear implant system 100 provides direct electrical stimulation of auditory nerve cells to bypass absent or defective hair cells that normally transduce acoustic vibrations into neural activity, section 0063, the cut off frequency may also be determined from measuring neural responses to acoustic or mechanical stimuli, such as the action potential generated by the cochlear nerve or the cochlear microphonic produced by remaining outer hair cell).
Regarding claim 4, James discloses obtaining the at least one measure of auditory nerve function from the tonotopic region of the inner ear of the recipient comprises: obtaining at least one auditory nerve neurophonic from the tonotopic region of the inner ear of the recipient (section 0063, the cut off frequency may also be determined from measuring neural responses to acoustic or mechanical stimuli, such as the action potential generated by the cochlear nerve or the cochlear microphonic produced by remaining outer hair cells).

With respect to claim 6, James discloses identifying a presence of a physiological abnormality at the tonotopic region; and identifying a type of the physiological abnormality present at the tonotopic region (Fig. 1, section 0060, 0063, cochlear implant system 100 provides direct electrical stimulation of auditory nerve cells to bypass absent or defective hair cells that normally transduce acoustic vibrations into neural activity, , the cut off frequency may also be determined from measuring neural responses to acoustic or mechanical stimuli, such as the action potential generated by the cochlear nerve or the cochlear microphonic produced by remaining outer hair cells).
Regarding claim 7, James discloses analyzing the at least one measure of auditory nerve function relative to the at least one measure of outer hair cell function to determine whether the tonotopic region of the inner ear is functioning, in response to the 
Concerning claim 8, James discloses determining, based on the analyzing of the at least one measure of auditory nerve function relative to the at least one measure of outer hair cell function, at least one input/output for the tonotopic region of the inner ear (sections 0021, 0030, 0037 behavioral or objective responses to acoustic stimuli can be used to set the input output (I/O) functions for each acoustic channel, and the gains required to obtain the desired I/O functions adjusted for one or more channels, so that the actual response curve across channels matches a predetermined response curve, the signal processor and gain limiting controller process the signal according to the band levels and the input/output function).
With respect to claim 9, James discloses determining, based on the analyzing of the at least one measure of auditory nerve function relative to the at least one measure of outer hair cell function, one or more gain functions for the tonotopic region of the inner ear .

Concerning claim 11, James discloses delivering one or more sets of acoustic stimulation signals to an inner ear of a recipient of a hearing prosthesis: delivering acoustic stimulation signals at a selected and substantially constant frequency while incrementally adjusting an amplitude of the acoustic stimulation signals.
With respect to claim 12, James discloses : a memory; and one or more processors configured to: obtain at least one cochlear microphonic evoked at a tonotopic region of an inner ear of a recipient of a hearing prosthesis (section 0063, the cut off frequency may also be determined from measuring neural responses to acoustic or mechanical stimuli, such as the action potential generated by the cochlear nerve or the cochlear microphonic produced by remaining outer hair cells), obtain at least one auditory nerve neurophonic evoked from the tonotopic region of the inner ear of the recipient, and determine whether the at least one auditory nerve neurophonic differs from an expected auditory nerve neurophonic for the tonotopic region the inner ear 
Regarding claim 13, James discloses analyze any differences between the at least one auditory nerve neurophonic and the expected auditory nerve neurophonic relative to any differences between the at least one cochlear microphonic and the expected cochlear microphonic, the one or more processors are configured to: analyzing any differences between the at least one auditory nerve neurophonic and the expected auditory nerve neurophonic relative to any differences between the at least one cochlear microphonic and the expected cochlear microphonic to determine whether the tonotopic region of the inner ear has a physiological abnormality (Fig. 1, section 0060, 0063, cochlear implant system 100 provides direct electrical stimulation of auditory nerve cells to bypass absent or defective hair cells that normally transduce acoustic vibrations into neural activity, , the cut off frequency may also be determined from measuring neural responses to acoustic or mechanical stimuli, such as the action potential generated by the cochlear nerve or the cochlear microphonic produced by remaining outer hair cells)

With respect to claim 15, James discloses determine, based on the analyzing of any differences between the at least one auditory nerve neurophonic and the expected auditory nerve neurophonic relative to any differences between the at least one cochlear microphonic and the expected cochlear microphonic, one or more gain functions for the tonotopic region of the inner ear (sections 0009-0010, 0063, for each channel for which acoustic stimulation is contemplated, providing an acoustic stimulus at a known level; determining the evoked neural response to each stimulus using the. implanted electrode array; compiling the sum of evoked neural responses across multiple channels to produce a response curve, and comparing the response curve to a 
Regarding claim 16, James discloses obtain an audiogram generated for the inner ear of the recipient; and determine the one or more gain functions based on the analyzing of any differences between the at least one auditory nerve neurophonic and the expected auditory nerve neurophonic relative to any differences between the at least one cochlear microphonic and the expected cochlear microphonic and based on the audiogram generated for the inner ear of the recipient (Fig. 2, section 0036-0039, gain function with additional output limiting and a dynamic range compression function, The difference between input and output levels, or the gain G, on the 1:1 sloping part of the function or the intercept of the function. with the abscissa Input Level=0 dB and the Maximum Output Power).
Concerning claim 17, James discloses an intra-cochlear stimulating assembly configured to be implanted in an inner ear of a recipient, wherein the intra-cochlear stimulating assembly comprises a plurality of stimulating contacts configured to obtain the at least one auditory nerve neurophonic and the at least one cochlear microphonic (sections 0009-0010, 0063, for each channel for which acoustic stimulation is contemplated, providing an acoustic stimulus at a known level; determining the evoked neural response to each stimulus using the. implanted electrode array; compiling the 
With respect to claim 18, James discloses obtain at least one measure of outer hair cell function from a tonotopic region of an inner ear of a recipient of a hearing prosthesis (section 0063, the cut off frequency may also be determined from measuring neural responses to acoustic or mechanical stimuli, such as the action potential generated by the cochlear nerve or the cochlear microphonic produced by remaining outer hair cells); obtain at least one measure of auditory nerve function from the tonotopic region of the inner ear of the recipient, wherein the at least one measure of outer hair cell function and the least one measure of auditory nerve function are evoked in response to acoustic stimulation signals delivered to the inner ear (sections 0009-0010, 0063, for each channel for which acoustic stimulation is contemplated, providing an acoustic stimulus at a known level; determining the evoked neural response to each stimulus using the. implanted electrode array; compiling the sum of evoked neural responses across multiple channels to produce a response curve, and comparing the response curve to a predetermined response curve; and adjusting one or more selected input/output parameters of one or more channels, so that the adjusted response curve best matches the predetermined response curve. The cut off frequency may also be 
Regarding claim 19, James discloses determine whether the at least one measure of auditory nerve function differs from an expected measure of auditory nerve function for the tonotopic region the inner ear (sections 0021, 0030, 0037 behavioral or objective responses to acoustic stimuli can be used to set the input output (I/O) functions for each acoustic channel, and the gains required to obtain the desired I/O 
Concerning claim 20, James discloses the instructions operable to analyze the at least one measure of auditory nerve function relative to the at least one measure of outer hair cell function comprise instructions operable to analyze the at least one measure of auditory nerve function relative to the at least one measure of outer hair cell function to determine whether the tonotopic region of the inner ear has a physiological abnormality (Fig. 1, section 0060, 0063, cochlear implant system 100 provides direct electrical stimulation of auditory nerve cells to bypass absent or defective hair cells that normally transduce acoustic vibrations into neural activity, , the cut off frequency may also be determined from measuring neural responses to acoustic or mechanical stimuli, such as the action potential generated by the cochlear nerve or the cochlear microphonic produced by remaining outer hair cells), and wherein the instructions operable to provide at least one of a visible or audible indication of a result of the analysis of the at least one measure of auditory nerve function relative to the at least one measure of outer hair cell function comprise instructions operable to provide at least one of a visible or audible indication of the physiological abnormality (Fig. 1, section 0060, 0063, cochlear implant system 100 provides direct electrical stimulation of auditory nerve cells to bypass absent or defective hair cells that normally transduce acoustic vibrations into neural activity, , the cut off frequency may also be determined from measuring neural responses to acoustic or mechanical stimuli, such as the action 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JON ERIC C MORALES whose telephone number is (571)272-3107. The examiner can normally be reached Monday-Friday 830AM-530PM CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Layno can be reached on 571-272-4949. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JON ERIC C MORALES/Primary Examiner, Art Unit 3792                                                                                                                                                                                                        


/J.C.M/Primary Examiner, Art Unit 3792